NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 DEANDRA NICOLE GRIGSBY, Appellant.

                             No. 1 CA-CR 21-0429
                               FILED 9-29-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2020-128233-001
              The Honorable Frank W. Moskowitz, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Rena P. Glitsos
Counsel for Appellant
                             STATE v. GRIGSBY
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Paul J. McMurdie delivered the Court’s decision, in which
Vice Chief Judge David B. Gass and Judge Angela K. Paton joined.


M c M U R D I E, Judge:

¶1             Deandra Nicole Grigsby appeals a restitution order resulting
from her disorderly conduct conviction and the resulting sentence.
Grigsby’s counsel filed a brief per Anders v. California, 386 U.S. 738 (1967),
and State v. Leon, 104 Ariz. 297 (1969), certifying that, after a diligent search
of the record, she found no arguable question of law that was not frivolous.
Grigsby was allowed to file a supplemental brief and raised these issues:
(1) sufficiency of the evidence to determine the amount of restitution and
(2) abuse of discretion by the trial judge for the restitution award amount.
Counsel asks this court to search the record for arguable issues. See Penson
v. Ohio, 488 U.S. 75 (1988); State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999).
After reviewing the record, we affirm the restitution order.

              FACTS AND PROCEDURAL BACKGROUND

¶2            The victim and Grigsby were involved in a volatile romantic
relationship. On April 25, 2019, police responded to the victim’s home for
an unknown trouble call. Upon arrival, the officers contacted the victim and
Grigsby. Grigsby was in the victim’s home doing laundry when she located
a pair of another woman’s underwear, and an argument ensued. The
argument escalated, and Grigsby struck the victim across the head with a
chessboard.

¶3            The police completed a report of the incident that did not
mention property damage. The victim first raised the property damage
issue on July 21, 2019, during a follow-up phone call with an officer. The
officer requested and received a damage estimate of the property.

¶4            Grigsby was charged with two counts of aggravated assault,
Class 4 felonies and domestic violence offenses. Grigsby pled guilty to
disorderly conduct, a Class 1 non-dangerous misdemeanor, domestic
violence offense. In the plea agreement, Grigsby agreed to pay restitution,
and the agreement did not cap the restitution amount.




                                        2
                            STATE v. GRIGSBY
                            Decision of the Court

¶5            The victim originally requested restitution of over $6,600 for
medical fees and property damage. Grigsby objected to the items and
amount requested. As a result, the court conducted a restitution hearing.
Grigsby waived her right to attend, but her lawyer appeared on her behalf.
The victim testified and provided quotes and documentary evidence for the
amount requested. The court awarded just over $4,500 in restitution.

¶6            Grigsby appealed, and we have jurisdiction under A.R.S.
§ 12-2101(A)(3). But see Hoffman v. Chandler ex rel. County of Pima, 231 Ariz.
362, 362–63, 366, ¶¶ 1, 19 (2013) (no jurisdiction under A.R.S.
§ 12-2101(A)(3) if the defendant contests a “post-judgment restitution order
entered pursuant to a plea agreement that contemplated payment of
restitution and capped the amount”) (emphasis added).

                               DISCUSSION

¶7           We have read and considered counsel’s brief and have
reviewed the record for any arguable issues. See Leon, 104 Ariz. at 300. We
find none.

¶8             Grigsby argues the evidence presented at the hearing was
insufficient, and the court abused its discretion in determining the amount.
But viewing the facts and all reasonable inferences in the light most
favorable to upholding the trial court’s restitution order, State v. Lewis, 222
Ariz. 321, 323, ¶ 2 (2009), the trial court did not abuse its discretion by
awarding the restitution amount.

¶9            Grigsby was represented by counsel and was present at, or
waived her right to be present at, all stages of the proceedings against her.
The record reflects the superior court afforded Grigsby all her constitutional
and statutory rights and conducted the proceedings following the Arizona
Rules of Criminal Procedure. The court held appropriate pretrial hearings,
and the evidence presented at the restitution hearing and summarized
above was sufficient to support the restitution award.




                                      3
                           STATE v. GRIGSBY
                           Decision of the Court

                              CONCLUSION

¶10            The restitution order entered against Grigsby is affirmed.
After the filing of this decision, defense counsel’s obligations pertaining to
Grigsby’s representation in this appeal will end after informing Grigsby of
the outcome of this appeal and her future options, unless counsel’s review
reveals an issue appropriate for submission to the Arizona Supreme Court
by petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984).




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT

                                        4